Citation Nr: 0820187	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart transplant as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2007.  This matter 
was originally on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2007; a transcript 
is of record. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's service-connected diabetes mellitus caused or 
aggravated his heart transplant.

2.  The competent medical evidence does not show that the 
veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension.


CONCLUSIONS OF LAW

1.  The veteran's heart transplant was not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R § 3.310 (2007).  

2.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in February 
2004, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  Moreover, at his Travel Board hearing 
the veteran demonstrated actual knowledge of the requirements 
for obtaining secondary service connection by essentially 
maintaining that his service-connected diabetes mellitus 
preceded and subsequently caused his heart transplant, which 
caused his hypertension.  The RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claims.   

In correspondence dated in April 2006 the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although this notice was not provided until after the initial 
adjudication of the claims, the RO subsequently readjudicated 
the claims and issued a supplemental statement of the case in 
March 2008.  The issuance of such notice followed by a 
readjudication of the claims remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
personnel records.  The RO also provided the veteran with a 
VA examination, a report of which has been associated with 
the claims file.  In response to the Board's July 2007 
remand, the RO obtained a medical opinion addressing whether 
the hypertension or heart transplant aggravated his service-
connected diabetes mellitus.  The RO then readjudicated the 
claims and issued a supplemental statement of the case, dated 
in March 2008.  By obtaining this opinion and readjudicating 
the claims, the AOJ satisfied the Board's remand directives.  

At the veteran's Travel Board hearing, he recalled being 
treated for the claimed conditions shortly after his 
discharge from service.  The veteran expressed doubt that 
records of that treatment were available.  In any event, the 
veteran has not provided VA with enough information about 
these records to permit VA to attempt to obtain them on the 
veteran's behalf.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002)38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App. 216 
(1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The veteran's contentions regarding his claims for service 
connection for a heart transplant and hypertension are found 
in the transcript of his Travel Board hearing.  At the 
hearing, the veteran essentially maintained that his service-
connected diabetes mellitus preceded and subsequently caused 
his heart transplant.  The veteran identified a laboratory 
report from Tuality Community Hospital, dated in September 
1992 and showing high blood sugar readings, as proof that his 
diabetes mellitus existed prior to his heart transplant.  The 
veteran underwent the transplant in April 1993. The veteran 
claimed that the medication he took for his heart transplant 
caused his hypertension.  

The Board has considered the medical evidence, which included 
private medical records, VAMC treatment records, a letter 
from VA physician Dr. C.S., and the April 2004 VA examination 
report and October 2007 VA medical opinion.  None of this 
evidence, however, shows the veteran's diabetes mellitus 
caused or aggravated either his heart transplant or 
hypertension.

The private medical records from Tuality Community Hospital 
showed that in September 1992, he was admitted for seven days 
after suffering from cardiac arrest.  Lab reports from the 
hospital also showed that upon admission, the veteran's 
glucose was 229.  In the history and physical examination 
report, however, the admitting physician stated that the 
veteran had no history of diabetes.  The admitting physician 
also noted the veteran had a two-year history of 
cardiomyopathy and mild hypertension.  The veteran was also 
assigned numerous diagnoses upon his discharge; however, 
diabetes was not one of them.  The records from Tuality 
Community Hospital, therefore, does not support finding the 
veteran's diabetes pre-existed either his heart transplant or 
his hypertension.

The letter from Dr. C.S., the veteran's primary care provider 
at the VAMC, also failed to support the veteran's claims.  In 
that letter, which was dated in August 2003, Dr. C.S. 
acknowledged that the veteran had many medical problems 
following his heart transplant.  Among these were coronary 
artery disease, diabetes, and hypertension.  The 
hypertension, according to the doctor, was secondary to 
cyclosporine, a drug the veteran took for his heart 
transplant.  Dr. C.S. did not, however, provide an opinion as 
to the etiology of the heart transplant.  As a result, this 
letter does not weigh in favor of granting service connection 
for either of the claimed conditions.

The VAMC treatment records reflected ongoing treatment for, 
among other things, diabetes, hypertension, and heart 
disease.  Nothing in these records, however, linked either of 
the claimed conditions to his service-connected diabetes.  

Finally, the Board has considered the VA examination report 
and VA medical opinion, dated in April 2004 and October 2007 
respectively.  In the examination report, Dr. A.D. noted the 
veteran's history of diabetes, heart transplant secondary to 
idiopathic dilated cardiomyopathy, and hypertension.  The 
veteran's medical records, Dr. A.D. stated, showed that he 
was diagnosed with hypertension 10 or 11 years earlier and 
that it was believed to be secondary to the cyclosporine that 
the veteran took for his heart transplant.  

In the medical opinion, Dr. A.D. thoroughly discussed the 
likelihood that the service-connected diabetes mellitus had 
caused or aggravated either the heart transplant or the 
hypertension.  First, Dr. A.D. discussed the date of onset of 
the diabetes.  In his opinion, the veteran was diagnosed 
sometime after September 1992.  Dr. A.D. explained that 
although the records dated in September 1992 from Tuality 
Community Hospital showed an elevated glucose level on 
admission, this clearly was not indicative of diabetes 
mellitus.  Dr. A.D. noted that at that time, the veteran had 
been brought in after having cardiac arrest.  The elevated 
blood sugars, according to the doctor, would have been in the 
setting of intravenous fluids possibly containing dextrose 
and high levels of counter-regulatory hormones.  Dr. A.D. 
also noted that in the history and physical examination 
report prepared upon the veteran's admission, the examining 
physician noted the veteran's history was negative for 
diabetes.  

Dr. A.D. also determined that the veteran had been diagnosed 
with diabetes sometime prior to July 1997.  In making this 
determination, Dr. A.D. referenced a VAMC progress note dated 
in July 1997, which was when the veteran established care 
through VA.  This note reflected that the veteran had an 
existing diagnosis of "diabetes secondary to steroid use," 
but because there were no records regarding the initial 
diagnosis, Dr. A.D. could not pinpoint the time of onset.  
Dr. A.D., therefore, estimated the onset to be between 
September 1992 and July 1997.  

After determining that the veteran's diabetes first became 
manifest between September 1992 and July 1997, Dr. A.D. 
concluded that the heart transplant "clearly was not 
aggravated by the diabetes or caused by the diabetes since it 
was completed in April 1993."  Dr. A.D. noted that in the 
July 1997 VA progress note, the examining physician reported 
that the veteran's diabetes was secondary to steroid use, 
which was part of the medications he took for his heart 
transplant.  Dr. A.D. concurred that the diabetes was most 
likely secondary to the use of these steroids.  Based on 
this, Dr. A.D. stated that it appeared the veteran's diabetes 
did not exist until after he had the heart transplant in 
April 1993.  Additionally, Dr. A.D. stated, the veteran's 
idiopathic cardiomyopathy was thought to be of viral origin 
and diabetes had not been established as a cause or 
aggravating factor of idiopathic transplantation.  

Dr. A.D. also noted that after his heart transplant, the 
veteran needed 11 catheterizations for a follow-up of heart 
transplant-related illness.  The vast majority of these had 
been what was called graft vasculopathy, which according to 
the doctor was not aggravated by the veteran's diabetes.  
Graft vasculopathy, the doctor explained, was specific to 
transplant patients and not dependent on diabetes.  Dr. A.D. 
acknowledged there was a possibility that the veteran's 
diabetes was at least a small contributor to the his 
subsequently developed heart disease, but that the 
probability that the diabetes was a measurable or substantial 
aggravating factor was less than 50 percent.  

Regarding the hypertension, Dr. A.D. concluded that there was 
a less than 50 percent probability that the veteran's 
diabetes aggravated it.  Dr. A.D. explained that diabetes 
caused hypertension through diabetic neuropathy, but there 
was no evidence of diabetic neuropathy here.  Dr. A.D. also 
noted that the veteran's history was significant for 
intermittent mild renal insufficiency, but that this was most 
likely secondary to the heart transplant medications.  

The Board finds the evidence showing that the veteran's heart 
transplant had pre-existed his diabetes, that his heart 
transplant medications caused his hypertension and diabetes, 
and that the neither the heart transplant nor the 
hypertension were aggravated by the diabetes to be 
persuasive.  The Board finds Dr. A.D.'s conclusions to be 
particularly reliable because he provided a thorough 
discussion of the veteran's history and present illnesses, 
thus confirming that he reviewed the veteran's claims file.  
Moreover, the doctor supported his conclusions with medical 
bases.  This report is highly probative and thus, entitled to 
substantial weight.

The Board gives no weight to the veteran's opinion regarding 
the cause of his heart transplant and hypertension.  The 
etiologies of these conditions require competent medical 
evidence.  As a layperson the veteran is not competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claims.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  Service connection for heart transplant as secondary to 
service-connected diabetes mellitus is denied.

2.  Service connection for hypertension as secondary to 
service-connected diabetes mellitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


